DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-5, filed 6/3/22, with respect to the rejection(s) of claim(s) 1-6, 9-12, and 14-20 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection presented herein.

Specification
The disclosure is objected to because of the following informalities: page 3, lines 16-18,  “In an embodiment of the invention the material has a mechanical loss factor of 0.10 or higher at frequencies of 1.000 Hz or higher. In this case the sufficient attenuation is achieved at frequencies above 1 kHz.”  However, the punctuation makes this frequency 1Hz, not 1000Hz (1kHz).    
	Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 states “wherein the material has a mechanical loss factor of 0.10 or higher at frequencies of 1.000 Hz or higher”.  However, the punctuation makes this a frequency of 1Hz, not 1000 Hz.  As best understood by the examiner, this is supposed to indicate frequencies of 1,000Hz (1kHz) or higher.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulze (US6117086 herein after “Shulze”) in view of Funderburg et al. (US20160075857 herein after “Funderburg”) further in view of Bruhn et al. (US20040087721 herein after “Bruhn”).

Claim 1:  Shulze teaches a pressure sensor (pressure transducer assembly 1, Fig. 1) arrangement for measuring a pressure of a fluid (inlet fluid port 8), comprising a connector housing having a fluid opening (inlet fluid port 8) and a fluid chamber (chamber 10) in connection with the fluid opening, at least one pressure sensitive element (pressure sensor ship 4), a membrane (diaphragm 12) arranged between the pressure sensitive element and the fluid chamber (see Fig. 1, 2), and pressure attenuation means (biologically isolating gel 11, preferably silicone gel also referred to as silicone elastomer. Col. 2, lines 31-40.) wherein the pressure attenuation means are arranged in the fluid chamber in direct contact with the membrane (see Fig. 1) separating the membrane from the fluid in the fluid chamber and comprise a homogenous incompressible material (pressure transfer materials, including the gel 11 of Shulze, are known to be incompressible in order to effectively transfer the displacement due to force/pressure from the fluid under test to the pressure sensitive element.  If the gel was compressible, the gel would compress without transferring the displacement to the pressure sensitive element.  Therefore, it is understood that the gel 11 is incompressible.) 
	Shulze fails to teach wherein the pressure attenuation means has a mechanical loss factor of 0.1 or higher at frequencies of 200 Hz or higher. 
	However, the details of the particular silicone elastomer are a design choice within the scope of one of ordinary skill in the art.  The properties of the chosen material, including a silicone elastomer, can be chosen based upon the operating environment (corrosive, extreme temperatures, anticipated measurement ranges, etc.), cost, compatibility with other components, anticipated longevity, etc.  The chosen elastomer must be suitable for transferring the pressure from the fluid to the membrane 11.  A suitable elastomer can be chosen through routine experimentation in order to achieve an optimum result based on design objective(s), including whether or not the material will perform as intended under the anticipated operating conditions.
	Funderburg teaches polymeric compositions with improved noise suppression (title).  Funderburg teaches the investigation of composite loss factor of various plastisol examples (tables 4, 5. [0032], [0066] discuss silicone elastomers) including testing over various temperature ranges, thickness ranges, and frequency ranges as an indicator of vibration damping properties.  Therefore, evaluating a vibration damping material’s composite loss factor under various conditions including temperature, frequency, and thickness is known in the art.  
	Further, Bruhn teaches that a composite loss factor for a vibration damping material should be, at minimum, 0.05, and preferably 0.1.  These materials were also tested under varying temperatures and frequencies (tables 2, 3.  [0054-0055]).  Therefore, the higher the composite loss factor, the better the vibration damping. 
	Shulze teaches the use of a silicone elastomer for protection of the pressure sensing chip 4.  Identifying a suitable elastomer for an application can be assessed through various objectives which may possess the mechanical loss factor properties without being identified.  Funderburg teaches that such materials are assessed for composite/mechanical loss factor as an indicator of noise, vibration, and harshness damping.  Bruhn teaches that the composite loss factor is related to the damping properties and is preferably greater than 0.1. 
	 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose an elastomer having properties suitable for the intended purpose a person of ordinary skill has good reason to pursue the known options within his or her technical grasp including a silicone elastomer or similar material having a mechanical loss factor of 0.1 or higher at frequencies of 200 Hz or higher in order to effectively measure pressure while protecting sensitive components from the environmental extremes including temperature and pressure and thereby reduce noise, vibration, and harshness experienced by the sensor.

Claim 2 (as best understood by the examiner): Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 1, previous.  Shulze teaches the use of silicone gel/elastomer 11 but fails to specify wherein the material has a mechanical loss factor of 0.10 or higher at frequencies of 1.000 Hz or higher.
	Funderburg and Bruhn teaches assessment of vibration damping materials up to 800Hz.  These tests indicate the composite loss factor the vibration damping material(s) at frequencies up to 800Hz.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to ensure that a chosen vibration damping material will withstand and operate effectively under anticipated conditions, including operating at expected frequencies.  As illustrated by Funderburg and Bruhn, the damping properties are tied to the frequency.  Therefore, it would have been obvious to a person having ordinary skill in the art to choose a silicone gel or the like having properties suitable for the intended purpose including a silicone elastomer or similar material having a mechanical loss factor of 0.10 or higher at frequencies of 1.000 Hz or higher.

Claim 3: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 1, previous. Shulze teaches the use of silicone elastomer but fails to specify wherein the material has the mechanical loss factor in a temperature range at least from -40 °C to +250 °C.
	However, Funderburg teaches assessment of vibration damping materials up to 40°C, and Bruhn tests up to 115°C.  These tests indicate the composite loss factor the vibration damping material(s) at temperatures up to 40°C and 115°C.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to ensure that a chosen vibration damping material will withstand and operate effectively under anticipated conditions, including operating at expected temperatures.  As illustrated by Funderburg and Bruhn, the damping properties are tied to the temperature.  Therefore, it would have been obvious to a person having ordinary skill in the art to choose a silicone gel or the like having properties suitable for the intended purpose including a silicone elastomer or similar material having a mechanical loss factor of 0.10 or higher in a temperature range from -40 °C to +250 °C.

Claim 4:  Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 1, previous.  Shulze teaches wherein the material is an elastomer (biologically isolating gel 11, preferable silicone gel also referred to as silicone elastomer. Col. 2, lines 31-40. Col. 4, lines 52-53).

Claim 6: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 1, previous.  Shulze teaches wherein the membrane (diaphragm 12) is a sealing diaphragm of an oil filled sensor (the second chamber 13 is filled with a pressure transmissive media 15 such as silicone oil. Col. 8, lines 5-9).
	Shulze fails to teach wherein the sensor is a MEMs sensor.  
	However, the size of the device (micro or otherwise) does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure.  MEMs sensors are well known to those of ordinary skill in the art. 
	 Therefore, it would have been obvious to use a MEMs sensor in order to make the sensor and case for the sensor on a very small scale such that it can be used in very small spaces or for micro-applications.

Claim 9: Shulze further in view of Funderburg further in view of Bruhn teaches the device of claim 1, previous.  Shulze teaches wherein the membrane is made of metal (the diaphragm 12 can be formed from stainless steel or other suitable materials. Col. 8, lines 46-51). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable material for a membrane including metal in order to best suit the application of the pressure sensor, operating environment, and anticipated pressure detection ranges and achieve the most accurate pressure sensing. 

Claim 10: Shulze further in view of Funderburg further in view of Bruhn teaches the device of claim 2, previous. Shulze teaches the use of silicone elastomer but fails to specify wherein the material has the mechanical loss factor in a temperature range at least from -40 °C to +250 °C.
	However, Funderburg teaches assessment of vibration damping materials up to 40°C, and Bruhn tests up to 115°C.  These tests indicate the composite loss factor the vibration damping material(s) at temperatures up to 40°C and 115°C.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to ensure that a chosen vibration damping material will withstand and operate effectively under anticipated conditions, including operating at expected temperatures.  As illustrated by Funderburg and Bruhn, the damping properties are tied to the temperature.  Therefore, it would have been obvious to a person having ordinary skill in the art to choose a silicone gel or the like having properties suitable for the intended purpose including a silicone elastomer or similar material having a mechanical loss factor of 0.10 or higher in a temperature range from -40 °C to +250 °C.

Claim 11: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 2, previous.  Shulze teaches wherein the material is an elastomer (biologically isolating gel 11, preferable silicone gel also referred to as silicone elastomer. Col. 2, lines 31-40. Col. 4, lines 52-53).

Claim 12: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 3, previous.  Shulze teaches wherein the material is an elastomer (biologically isolating gel 11, preferable silicone gel also referred to as silicone elastomer. Col. 2, lines 31-40. Col. 4, lines 52-53).

Claim 13: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 4, previous.  Shulze teaches wherein the material is an elastomer (biologically isolating gel 11, preferable silicone gel also referred to as silicone elastomer. Col. 2, lines 31-40. Col. 4, lines 52-53).

Claim 17: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 2, previous.  Shulze teaches wherein the membrane (diaphragm 12) is a sealing diaphragm of an oil filled sensor (the second chamber 13 is filled with a pressure transmissive media 15 such as silicone oil. Col. 8, lines 5-9).
	Shulze fails to teach wherein the sensor is a MEMs sensor.  
	However, the size of the device (micro or otherwise) does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure.  MEMs sensors are well known to those of ordinary skill in the art. 
	 Therefore, it would have been obvious to use a MEMs sensor in order to make the sensor and case for the sensor on a very small scale such that it can be used in very small spaces or for micro-applications.

Claim 18: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 3, previous.  Shulze teaches wherein the membrane (diaphragm 12) is a sealing diaphragm of an oil filled sensor (the second chamber 13 is filled with a pressure transmissive media 15 such as silicone oil. Col. 8, lines 5-9).
	Shulze fails to teach wherein the sensor is a MEMs sensor.  
	However, the size of the device (micro or otherwise) does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure.  MEMs sensors are well known to those of ordinary skill in the art. 
	 Therefore, it would have been obvious to use a MEMs sensor in order to make the sensor and case for the sensor on a very small scale such that it can be used in very small spaces or for micro-applications.

Claim 19: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 4, previous.  Shulze teaches wherein the membrane (diaphragm 12) is a sealing diaphragm of an oil filled sensor (the second chamber 13 is filled with a pressure transmissive media 15 such as silicone oil. Col. 8, lines 5-9).
	Shulze fails to teach wherein the sensor is a MEMs sensor.  
	However, the size of the device (micro or otherwise) does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure.  MEMs sensors are well known to those of ordinary skill in the art. 
	 Therefore, it would have been obvious to use a MEMs sensor in order to make the sensor and case for the sensor on a very small scale such that it can be used in very small spaces or for micro-applications.

Claims 5, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shulze in view of Funderburg further in view of Bruhn further in view of Teknor Apex (“Shore Hardness of TPEs, herein after “Teknor”).
Claim 5: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 1, previous. Shulze in view of Funderburg further in view of Bruhn teaches the use of silicone elastomer but fails to specify wherein the material comprises a shore hardness of 20 Shore A or lower.
	However, Teknor teaches that the shore hardness of a material is related to its resistance to indentation (page 2).  Teknor provides a shore hardness scale including material examples.  
	It would have been obvious to a person having ordinary skill in the art to choose a suitable shore hardness for a material such that the material will deform to pressure and thus translate the pressure to the sensor it is protecting.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a shore hardness of 20 shore A in order to ensure that the protective gel/pressure attenuation means will protect the sensor while effectively translating the pressure to the sensor.

Claim 14: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 2, previous. Shulze in view of Funderburg further in view of Bruhn teaches the use of silicone elastomer but fails to specify wherein the material comprises a shore hardness of 20 Shore A or lower.
	However, Teknor teaches that the shore hardness of a material is related to its resistance to indentation (page 2).  Teknor provides a shore hardness scale including material examples.  
	It would have been obvious to a person having ordinary skill in the art to choose a suitable shore hardness for a material such that the material will deform to pressure and thus translate the pressure to the sensor it is protecting.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a shore hardness of 20 shore A in order to ensure that the protective gel/pressure attenuation means will protect the sensor while effectively translating the pressure to the sensor.

Claim 15: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 3, previous. Shulze in view of Funderburg further in view of Bruhn teaches the use of silicone elastomer but fails to specify wherein the material comprises a shore hardness of 20 Shore A or lower.
	However, Teknor teaches that the shore hardness of a material is related to its resistance to indentation (page 2).  Teknor provides a shore hardness scale including material examples.  
	It would have been obvious to a person having ordinary skill in the art to choose a suitable shore hardness for a material such that the material will deform to pressure and thus translate the pressure to the sensor it is protecting.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a shore hardness of 20 shore A in order to ensure that the protective gel/pressure attenuation means will protect the sensor while effectively translating the pressure to the sensor.

Claim 16: Shulze in view of Funderburg further in view of Bruhn teaches the device of claim 4, previous. Shulze in view of Funderburg further in view of Bruhn teaches the use of silicone elastomer but fails to specify wherein the material comprises a shore hardness of 20 Shore A or lower.
	However, Teknor teaches that the shore hardness of a material is related to its resistance to indentation (page 2).  Teknor provides a shore hardness scale including material examples.  
	It would have been obvious to a person having ordinary skill in the art to choose a suitable shore hardness for a material such that the material will deform to pressure and thus translate the pressure to the sensor it is protecting.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a shore hardness of 20 shore A in order to ensure that the protective gel/pressure attenuation means will protect the sensor while effectively translating the pressure to the sensor.

Claim 20: Shulze in view of Funderburg further in view of Bruhn further in view of Teknor teaches the device of claim 5, previous.  Shulze teaches wherein the membrane (diaphragm 12) is a sealing diaphragm of an oil filled sensor (the second chamber 13 is filled with a pressure transmissive media 15 such as silicone oil. Col. 8, lines 5-9).
	Shulze fails to teach wherein the sensor is a MEMs sensor.  
	However, the size of the device (micro or otherwise) does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure.  MEMs sensors are well known to those of ordinary skill in the art. 
	 Therefore, it would have been obvious to use a MEMs sensor in order to make the sensor and case for the sensor on a very small scale such that it can be used in very small spaces or for micro-applications.

Claims 7-8 are is rejected under 35 U.S.C. 103 as being unpatentable over Shulze further in view of Funderburg further in view of Bruhn further in view of Shibata (US20020033050 herein after “Shibata”).

Claim 7: Shulze further in view of Funderburg further in view of Bruhn teaches the pressure sensor arrangement according to claim 1.  Shulze further in view of Funderburg further in view of Bruhn fails to teach wherein the membrane is a measuring membrane of a thin film pressure sensor element. 
	However, Shibata teaches a pressure sensitive chip 11 which is a conventionally known chip comprising a thin-film diaphragm [0006], [0034], Fig. 3. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a pressure sensor including a thin-film diaphragm pressure sensor in order to utilize a technology which is known to be lightweight and rugged while also cost-effective.

Claim 8:  Shulze further in view of Funderburg further in view of Bruhn in view of Shibata teaches the device of claim 7, previous.  Shulze teaches, in the embodiment of Fig. 2, wherein the diaphragm 12 is part of the housing by connection to the various structure elements 22, 23, 26. Inlet sizes, chambers, housings, membrane periphery, etc. can all be shaped and sized to suit a particular application without rising above the level of obvious.  It is within the scope of a person having ordinary skill in the art to change the shape of the membrane and its physical connectivity with the housing as long as the positions of elements including the attenuation means (silicone gel 11), membrane (diaphragm 12), pressure transmitting medium 15, and pressure sensitive element (pressure sensor chip 4) are all in the same functional relationship.   The diaphragm 12, where it covers the pressure transmitting medium 15 and interacts with the isolating gel 11, does not change in functionality or relationship to the surrounding elements by extending the periphery of the diaphragm 12 as it is modified from the embodiment of Fig. 1 to Fig 2.  The diaphragm 12 between the isolating gel 11 and the pressure transmitting medium 15 remains the same.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to change the shape of the diaphragm 12 to connect to and be a part of the housing in order to support and connect the membrane in various configurations with various housing shapes without losing functionality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/4/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861